DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “said battery chamber” and “said other battery chamber”, but these chambers are not identified in the claim and there are at least three battery chambers in the claim. It is also noted that the chambers corresponding to the cathode elastic contact point and the anode contact point are arranged in a specific way within the holder, such that the jumping unit extends across at least three battery chambers [Figure 3]. Claims 2-10 depend upon claim 1 and have the same indefiniteness as claim 1. 
Allowable Subject Matter
	Claims 1-10 would be found allowable if the rejection under 35 U.S.C. 112(b) is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: closest prior art reference US Patent No. 4,161,568 discloses a holder for a plurality of batteries arranged in series [Abstract, Figures 1 and 2] comprising a tray 10, two compartments 12 and 14, and side and end walls 16, 18, 22, 24 [Column 2 lines 5-15, Figures 1 and 2]. An anode/cathode connecting unit (coil spring contact 34 [Column 2 lines 35-40, Figures 1 and 2]) is included, as well as an anode/cathode jumping unit (bent, coiled spring contact 36 that is connected to contact 38 via straight extension 40, which is there are only two battery chambers, and the jumping unit only connects two battery chambers in series [Column 1 lines 35-40, Figures 1 and 2]. 
Reference US Patent No. 4,514,477 uses three battery chambers [Figure 3], but the contact spring 26 either has an open air interconnection piece (i.e. no slot needed as required by the claims) because the chambers are defined only by protrusions 20 [Figure 1], or a contact is housed in a cutout portion 28 which is not located between battery chambers as required by the claims [Column 2 lines 30-35], or supporting pieces 38 are provided with guide grooves [Column 2 lines 45-50] not between battery chambers [Figure 1]. The reference on its own connects all of the batteries in the battery chambers in series [Column 1 lines 40-45] and is easy to fabricate by instead using the supporting pieces 38 [Column 2 lines 49-55], so one of ordinary skill in the art would not keep the partitioned wall, notch and accommodated connection segment of US Patent No. 4,161,568 and arbitrarily add the three battery chambers of US Patent No. 4,514,477 without their preferred accompanying components so as to arrive at the claims of the claimed invention. 
Prior art reference US Patent No. 6,326,766 instead uses an alternative series-connected battery configuration wherein a plurality of cells 111A-111E are all placed and fitted on a bottom half of a case and are held in place using a top half case, contacts, and shorting bars without battery chambers as required by the claims [Column 11 lines 5-45]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725